DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 2 - 10, 12 - 16, 18 - 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 2, several of the features of this claim were known in the art as evidenced by Kushnir et al (U.S. PG Pub. No. 2021/0142168), which anticipates the features of parent claim 1. In particular, Kushnir discloses a second memory configured to store target object images that are un-indexed (e.g., “stores a pool data set 110 of unlabeled inputs”) at ¶ [0055] and FIG. 2; see, also, ¶ [0066], but does not specify a data collection module configured to collect images for learning from a designated web site. Tu et al (U.S. PG Pub. No. 2014/0270495) discloses a data collection module configured to collect images for learning from a designated web site at ¶¶ [0021]-[0023], but does not disclose selecting target object images from the collected images on the basis of a similarity between the indexed target object images and the collected object.
With regards to claims 3, 13, 19, several of the features of these claims were known in the art as evidenced by Kushnir et al (U.S. PG Pub. No. 2021/0142168), which anticipates the features of parent claims 1, 12, 17, respectively. In particular, Kushnir discloses calculating feature vectors of each of the un-indexed target object images at ¶¶ [0081]-[0082], clustering the feature vectors to calculate a cluster center at ¶¶ [0076](“For example, the processing circuitry 116 may be configured to generate a proximity graph of the unlabeled inputs 218, and to determine unlabeled inputs 218 that may be representative of different clusters of unlabeled inputs 218 in the features space 302”), [0086], [0095], and performing random selection on some target object images at ¶ [0104]. But, Kushnir does not disclose calculating partial attribute probabilities on the basis of feature vectors of the training batch and performing backpropagation learning from a difference between the partial attribute probabilities and the cluster information, to construct the classifier.
With regards to claims 4 - 5, 14, these claims depend from claims 3 and 13 and therefore incorporate the features of those claims that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
With regards to claims 6, 10, 15, 20, several of the features of these claims were known in the art as evidenced by Kushnir et al (U.S. PG Pub. No. 2021/0142168), which anticipates the features of parent claims 1, 12, 17, respectively. In particular, Kushnir discloses calculating  feature vectors of the indexed target object images at ¶¶ [0081]-[0082], performing backpropagation learning at ¶ [0005], and finely adjusting the classifier on the basis of the indexed target object images at ¶ [0066]. But, Kushnir does not disclose performing backpropagation learning on an attribute mapping layer and a soft-max layer from a difference between an attribute index data associated with the indexed target object image and the probabilities for each attribute so as to finely adjust the classifier.
With regards to claims 7 - 9, 16, these claims depend from claims 6 and 15 and therefore incorporate the features of those claims that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
With regards to claims 12 and 18, several of the features of these claims were known in the art as evidenced by Kushnir et al (U.S. PG Pub. No. 2021/0142168), which anticipates the features of parent claim 1. In particular, Kushnir discloses a second memory configured to store target object images that are un-indexed (e.g., “stores a pool data set 110 of unlabeled inputs”) at ¶ [0055] and FIG. 2; see, also, ¶ [0066], but does not disclose dividing each of the un-indexed target object images or each of the indexed target object images by a designated unit to generate a plurality of partial images.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 17, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kushnir et al (U.S. PG Pub. No. 2021/0142168).
With regards to claim 1, Kushnir discloses a first memory configured to store target object images that are indexed (e.g., “set of labeled inputs”) at ¶ [0055] and FIG. 2; see, also, ¶ [0066].
Kushnir discloses a second memory configured to store target object images that are un-indexed (e.g., “stores a pool data set 110 of unlabeled inputs”) at ¶ [0055] and FIG. 2; see, also, ¶ [0066].
Kushnir discloses an object attribute classification module configured to perform learning on the unindexed target object images to construct a classifier for classifying a detailed attribute of target object at ¶ [0085]: “[O]ne or more of the unlabeled input 218 may be initially evaluated by a classifier to determine (e.g., preliminarily) a label 216 that may be assigned to the unlabeled input 218, for example, by a partially trained neural network 606. While the classifier may not be capable of determining the labels 216 of the unlabeled inputs 218 with high confidence (e.g., with a lower confidence than labels 216 selected by the labeling process 220), the classifier may be capable of producing a probability or estimate that the unlabeled input 218 is associated with and/or identified by a particular label 216.”
Kushnir discloses finely adjusting the classifier on the basis of the indexed target object images at ¶ [0066]: “In order to enable the unlabeled inputs 218 of the pool data set 110 to be used to train the neural network 106, the processing circuitry 116 may be configured to produce an unlabeled data set 402 including all of the unlabeled inputs 218, for example, by submitting and to submit all of the unlabeled inputs 218 of the unlabeled data set 402 to a labeling process 220. For example, the processing circuitry 1176 may be configured to submit of the unlabeled inputs 218 to the labeling process 220 and to receive, from the labeling process, labels 216 for the unlabeled inputs 218 based on an identification of a decision boundary 308 produced during the initial training of the neural network 106 and the position of each unlabeled input 218 in the feature space 302 relative to the decision boundary 308… The processing circuitry 116 may be configured to execute a labeling process 220 to produce a labeled input set 404, and to perform a retraining 406 of the neural network 106, for example, by reinitializing the neural network 106 and training the neural network 106 anew based on the labeled inputs 212 and the labeled input set 404 including the initially unlabeled inputs 218.” See, also, ¶¶ [0083], [0086]: “FIG. 9, the processing circuitry 116 may be configured to diffuse the labels 216 from the labeled inputs 212 to unlabeled inputs 218 that are proximate to the labeled inputs 212 according to the proximity graph 706. ... The processing circuitry 116 may be configured to cause, by executing the diffusion. each unlabeled input 218 to receive the value 906 of the label 216 of the labeled input 212 multiplied by the value in the proximity graph 706 from the labeled input 212 to the unlabeled input.” 
With regards to claim 11, Kushnir discloses performing unsupervised learning on target object images, which are un-indexed (e.g., “a pool data set 110 of unlabeled inputs”), to construct a classifier for classifying a detailed attribute of the target object image at ¶¶ [0055]-[0056](“The processing circuitry 116 may execute the training process 112, for example, …, an unsupervised training model, …”), [0066], [0085]
Kushnir discloses finely adjusting the classifier on the basis of target object images which are indexed (e.g., “set of labeled inputs”) at ¶¶ [0055], [0066], [0083], [0086].
With regards to claim 17, the steps performed by the method of this claim are anticipated by Kushnir for the same reasons as were presented with respect to claim 11, which recites an apparatus configured to perform these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668